 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY LAMARR CORMIER,                            No. 2:19-cv-0227-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. He attacks a judgment imposed by the Contra Costa Superior Court, which lies

19   in the United States District Court for the Northern District of California.

20          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

21   transferred to the United States District Court for the Northern District of California, as that is the

22   district of conviction. 28 U.S.C. §§ 1404(a), 2241(d).

23   DATED: February 12, 2019.

24

25

26

27

28
